DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/2/2021 with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Applicant argues that “wireless communication protocol module” does not invoke 35 U.S.C 112(f). The examiner respectfully disagrees as “wireless communication protocol module” fails the three prong test to determine whether or not it invokes the interpretation. Step 1: the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. In this instance, the generic place holder is module as a module does not have a widely known specific structural meaning. Although applicant argues a WiHART module is widely known in the art, the examiner contends that this is not sufficient to equate the “wireless communication protocol module” to as the specification does not require the “wireless communication protocol module” to be a WiHART module.  Step 2: the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. In this instance, the placeholder is modified by “configured to.”  Step 3: the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. In this instance, 
Applicant’s arguments, see remarks, filed 8/2/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 8 paragraph 1-2.  The 35 U.S.C 103 rejection(s) of claims 1-21 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wireless communication protocol module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 -21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Toepke et al (US 2018/0026954), discloses for a method for performing two-factor authentication in a process plant include receiving, at a user interface device, a first type of identification information for a user from an identification device or a physical trait of the user. The user interface device also receives a second type of identification information for the user from knowledge-based information provided by the user. The user interface device then determines that each type of identification information corresponds to the same authorized user within the process plant. When both types of identification information are for the same authorized user, the user is granted access to the user interface device. Accordingly, the user may execute functions on the user interface device to perform operations on a plant asset which is connected to the user interface device.
The prior art, Kalbratt et al (US 2011/0088087), discloses a method for authentication of a first party, A, to a second party, B, by a trusted third party, C, is disclosed. A is registered at C, and the method comprises the steps of receiving an identification data of A from A; determining, based on the identification data, if A has the right to request a random private key, RPK; and generating a temporary RPK. Further, C combines the RPK and a random open key, ROK, to form a single use temporary master authentication code; transmits the RPK to A; and, upon receipt of the RPK and the ROK from B, determines if the received RPK and ROK matches a valid single use temporary master authentication code; and authenticates, in case of match, A to B. The first party, A, may be any handheld device, such as a mobile phone, or a PDA, or a stationary device, such as a stationary computer or an ATM.
However, the prior art does expressly disclose two-factor authentication of a mobile device to a field device, the method comprising: initiating a connection between the mobile device and the field device, receiving, by the field device, a primary key; generating, using the field device, a secondary key, transmitting, using a trusted communication channel, the secondary key to the user of the mobile device, receiving, by the field device, the secondary key transmitted to the user of the mobile device, and authenticating the mobile device based on at least the received first and second keys.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborn et al (US 10,489,781): discloses a methods for data transmission system between transmitting and receiving devices are provided. In an embodiment, each of the transmitting and receiving devices can contain a master key. The transmitting device can generate a diversified key using the master key, protect a counter value and encrypt data prior to transmitting to the receiving device, which can generate the diversified key based on the master key and can decrypt the data and validate the protected counter value using the diversified key. Example embodiments of systems and methods can be used to provide further authentication and added levels of security for transactions.
Rule et al (US 10,505,738): discloses methods for data transmission between transmitting and receiving devices are provided. These systems and methods may provide for the secure transmission of sensitive information, such as personally-identifiable information. In some examples, the sensitive information may be requested and securely shared when cryptographically signed by the user, and the user may control the access of viewers to the personally identifiable information or end users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436